             Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 1 of 8




1    MARY McLEOD
     General Counsel
2    JOHN R. COLEMAN
     Deputy General Counsel
3    LAURA M. HUSSAIN
     Assistant General Counsel
4    LAWRENCE DeMILLE-WAGMAN
     Senior Litigation Counsel
5    DC Bar No. 929950
     Email: lawrence.wagman@cfpb.gov
6    CHRISTOPHER J. DEAL
     Senior Litigation Counsel
7    DC Bar No. 990573
     Email: christopher.deal@cfpb.gov
8    Consumer Financial Protection Bureau
     1700 G Street, N.W.
9    Washington, D.C. 20552
     Telephone: (202) 435-9582
10   Facsimile: (202) 435-7024
11   Counsel for Defendants

12
13                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 OAKLAND DIVISION
15
16   CALIFORNIA REINVESTMENT                          Case No. 4:19-cv-02572-JSW
     COALITION, NATIONAL ASSOCIATION
17   FOR LATINO COMMUNITY ASSET
     BUILDERS, DEBORAH LYNN FIELD, and
     RESHONDA YOUNG,                                  DECLARATION OF DAVID
18
                                                      SILBERMAN
19                                      Plaintiffs,
                   v.
20   KATHLEEN L. KRANINGER, Director,
21   Consumer Financial Protection Bureau, In Her
     Official Capacity, and CONSUMER
22   FINANCIAL PROTECTION BUREAU,
23                                    Defendants.

24
25
26
27
28

     DECLARATION OF DAVID SILBERMAN                                Case No.: 4:19-cv-02572-JSW
             Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 2 of 8




1    I, David Silberman, hereby declare and state the following:
2           1. I am the Associate Director for the Division of Research, Markets, and Regulations
3    (RMR) at the Consumer Financial Protection Bureau (CFPB or Bureau), a position I assumed on
4    an acting basis in 2011 and have held on a permanent basis since 2012. For the period covered
5    by this declaration, I had the primary responsibility for overseeing and directing the activities of
6    RMR, including its rulemaking activities.
7           2. RMR is composed of economists, market experts, and regulatory attorneys who are
8    responsible, among other things, for developing options and recommendations with respect to
9    policy issues that arise in the context of rulemakings and for leading the rulemaking process in
10   accordance with legal requirements and the Bureau’s internal operating procedures. I make the
11   statements in this Declaration based on my personal knowledge and information available to me
12   in my official capacity. This declaration is filed in support of the Bureau’s Motion for Summary
13   Judgment and its Opposition to the Motion for Summary Judgment filed by California
14   Reinvestment Coalition, National Association for Latino Community Asset Builders, Deborah
15   Lynn Field, and ReShonda Young (Plaintiffs). The purpose of this declaration is to describe the
16   significant work that the Bureau has already completed on the Section 1071 rulemaking.
17          3. On July 21, 2010, Congress enacted the Dodd-Frank Act. Title X of that Act, known
18   as the Consumer Financial Protection Act (CFPA), established the Bureau.
19          4. As part of the CFPA, Section 1071 of the Dodd-Frank Act amended the Equal Credit
20   Opportunity Act (ECOA) to require financial institutions to collect, report, and make public
21   certain information concerning credit applications made by women-owned, minority-owned, and
22   small businesses. See 15 U.S.C. § 1691c-2.
23          5. Section 1071 mandates that the “Bureau shall prescribe such rules and issue such
24   guidance as may be necessary to carry out, enforce, and compile data pursuant to this section,”
25   that the Bureau “may adopt exceptions to any requirement of this section and may, conditionally
26   or unconditionally, exempt any financial institution or class of financial institutions from the
27   requirements of this section, as the Bureau deems necessary or appropriate to carry out the
28   purposes of this section,” and that “[t]he Bureau shall issue guidance designed to facilitate

     DECLARATION OF DAVID SILBERMAN                    1                 Case No.: 4:19-cv-02572-JSW
             Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 3 of 8




1    compliance with the requirements of this section, including assisting financial institutions in
2    working with applicants to determine whether the applicants are women-owned, minority-
3    owned, or small businesses for purposes of this section.” Id. § 1691c-2(g)(1)-(3). Section 1071
4    provides that “[t]he Bureau may, at its discretion, delete or modify data collected under this
5    section which is or will be available to the public, if the Bureau determines that the deletion or
6    modification of the data would advance a privacy interest.” Id. § 1691c-2(e)(4).
7           6. Congress did not provide a specific date by which the Bureau was required to issue
8    rules to implement Section 1071.
9           7. While Congress established the Bureau as of July 21, 2010, Congress recognized that
10   this newly-created agency would not be able to administer the consumer laws immediately. See,
11   e.g., 12 U.S.C. §§ 5586 (providing the Secretary of the Treasury with certain interim authorities),
12   5587 (establishing reporting and other requirements to “ensure that the Bureau … has an orderly
13   and organized startup”). So, among other things, Congress delayed the transfer of many
14   consumer financial protection authorities from existing regulators to the Bureau until the
15   designated transfer date, July 21, 2011. See 12 U.S.C. §§ 5581, 5582; 75 Fed. Reg. 57252 (Sept.
16   20, 2010); see also 12 U.S.C. § 5584 (providing for transfer of personnel from other agencies
17   within 90 days after the designated transfer date).
18          8. Consistent with Congress’s expectation, the Bureau devoted a substantial portion of
19   its budget and efforts during its early years to building the agency, including hiring staff,
20   developing information technology, and moving into office space.
21          9. The Bureau was still working to build its research, markets and related regulations
22   teams at the time of the designated transfer date. At the end of fiscal year 2011, the Bureau had
23   about 660 employees. See Semi-Annual Report of The Consumer Financial Protection Bureau 36
24   (Jan. 30, 2012), https://files.consumerfinance.gov/f/2012/01/Congressional_Report_Jan2012.pdf.
25   By the end of fiscal year 2015, that number had increased to approximately 1500 employees, see
26   Semi-Annual Report of the Consumer Financial Protection Bureau 14 (Fall 2015), https://files.
27   consumerfinance.gov/f/201511_cfpb_semi-annual-report-fall-2015.pdf, about the same number
28   as today, see 2018 BCFP Annual Employee Survey Results 3 (Dec. 2018), https://files.

     DECLARATION OF DAVID SILBERMAN                    2                 Case No.: 4:19-cv-02572-JSW
             Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 4 of 8




1    consumerfinance.gov/f/documents/2018_AES_results_report-for_posting_to_BCFPgov_vf_
2    122118.pdf.
3           10. After the designated transfer date, the Bureau principally focused its rulewriting
4    resources on a series of mandatory rulemakings with explicit statutory deadlines. During that
5    time, the Bureau determined that its need to focus its resources on other congressionally-
6    mandated rulemaking projects meant that the Section 1071 effort should be treated as a long-
7    term action item. See 78 Fed. Reg. 1652, 1655 (Jan. 8, 2013).
8           11. For instance, in January 2012, the Bureau issued a final rule regulating remittance
9    transfers, consistent with Congress’s direction that the Bureau issue such a rule by January 21,
10   2012. See 77 Fed. Reg. 6194 (Feb. 7, 2012).
11          12. In 2012 and 2013, the Bureau then clarified and revised the remittance regulations
12   before those regulations went into effect on October 28, 2013. See, e.g., 77 Fed. Reg. 50244
13   (Aug. 20, 2012); 78 Fed. Reg. 30662 (May 22, 2013).
14          13. Likewise, in July 2012, the Bureau issued its first rule defining larger non-depository
15   participants in a market for consumer financial products or services, consistent with Congress’s
16   direction that the Bureau issue a rule of this kind within a year of the designated transfer date.
17   See 77 Fed. Reg. 42874 (July 20, 2012).
18          14. And, in January 2013, the Bureau issued a series of very significant final rules
19   regulating mortgage lending, consistent with Congress’s direction that the Bureau issue such
20   rules by January 21, 2013. See 78 Fed. Reg. 4726 (Jan. 22, 2013) (escrows rule); 78 Fed. Reg.
21   6408 (Jan. 30, 2013) (ability to repay and qualified mortgage rule); 78 Fed. Reg. 6856 (Jan. 31,
22   2013) (high-cost mortgage loans rule); 78 Fed. Reg. 7216 (Jan. 31, 2013) (ECOA appraisals
23   rule); 78 Fed. Reg. 10368 (Feb. 13, 2013) (interagency appraisals rule); 78 Fed. Reg. 10696
24   (Feb. 14, 2013) (RESPA mortgage servicing rule); 78 Fed. Reg. 10901 (Feb. 14, 2013) (TILA
25   mortgage servicing rule); 78 Fed. Reg. 11280 (Feb. 15, 2013) (loan originator compensation
26   rule); see also 15 U.S.C. § 1601 note. Throughout 2013, the Bureau issued a number of revisions
27   to those rules before they became effective. See, e.g., 78 Fed. Reg. 44686 (July 24, 2013); 78
28   Fed. Reg. 60382 (Oct. 1, 2013); 78 Fed. Reg. 62993 (Oct. 23, 2013).

     DECLARATION OF DAVID SILBERMAN                    3                 Case No.: 4:19-cv-02572-JSW
              Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 5 of 8




1             15. RMR focused its efforts next on a series of significant rulemakings to implement
2    other provisions of the Dodd-Frank Act and the enumerated consumer laws. For instance, in
3    December 2013, the Bureau published a rule required by sections 1098 and 1100A of the Dodd-
4    Frank Act, integrating mortgage disclosure requirements imposed by the Truth in Lending Act
5    and the Real Estate Settlement Procedures Act. See 78 Fed. Reg. 79730 (Dec. 31, 2013). The
6    Bureau likewise issued rules concerning, among other things, arbitration agreements in contracts
7    for consumer financial products and services, 82 Fed. Reg. 33210 (July 19, 2017), prepaid cards,
8    81 Fed. Reg. 83934 (Nov. 22, 2016), and payday lending, 82 Fed. Reg. 54472 (Nov. 17, 2017)).
9    The Bureau also began work on a debt collection rulemaking. 78 Fed. Reg. 67848 (Nov. 12,
10   2013).
11            16. As most relevant to Section 1071, the Bureau also devoted significant rulemaking
12   resources to implement the Dodd-Frank Act’s amendments to the Home Mortgage Disclosure
13   Act of 1975 (HMDA).
14            17. HMDA has long required financial institutions to collect, report, and publicly disclose
15   information about mortgages loans. See P.L. 94-200, Title III, codified at 12 U.S.C. § 2801, et
16   seq.
17            18. The Dodd-Frank Act transferred authority to administer HMDA from the Federal
18   Reserve Board to the Bureau. Section 1094 of the Dodd-Frank Act also amended HMDA, adding
19   new data points and authorizing the Bureau to require that additional information be collected.
20   The Act directed the Bureau to engage in a rulemaking to implement the HMDA amendments.
21   See 12 U.S.C. § 2803.
22            19. HMDA and Section 1071 have similar functions and purposes. Compare 12 U.S.C.
23   § 2803(a) with 15 U.S.C. § 1691c-2(b), and 12 CFR § 1003.1(b) with 15 U.S.C. § 1691c-2(a).
24            20. As the Bureau explained publicly, the Bureau determined that it was appropriate to
25   implement the Dodd-Frank Act’s HMDA amendments before implementing Section 1071. The
26   Bureau believed that HMDA data had to be updated in accordance with the Dodd-Frank Act to
27   “address informational shortcomings exposed by the financial crisis and to meet the needs of
28   homeowners, potential homeowners, and neighborhoods throughout the nation.” 80 Fed. Reg.

     DECLARATION OF DAVID SILBERMAN                    4                Case No.: 4:19-cv-02572-JSW
             Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 6 of 8




1    66128, 66130 (Oct. 28, 2015). The Bureau decided to engage in rulemaking to address these
2    gaps before launching an entirely new data collection regime, recognizing that what the Bureau
3    learned in connection with implementing the Dodd-Frank amendments to HMDA would be very
4    instructive when it came to addressing the similar but more complicated Section 1071
5    rulemaking. Financial institutions and regulators already had years of experience with HMDA
6    reporting, and the Bureau had developed substantial market expertise as the primary federal
7    regulator of consumer mortgage lending. By contrast, the Bureau had only limited authority over
8    and expertise regarding small business lending. Based on its understanding at the time, the
9    Bureau believed that several key distinctions between the small business lending market and the
10   mortgage market added complexity to implementing Section 1071. For example, when compared
11   to the mortgage market, the Bureau believed that the small business lending market was more
12   diverse in terms of products and lenders, the relationship between the lender and the applicant
13   was often a more interactive process, and data was far less standardized in the small business
14   lending marketplace. Because the statutorily required HMDA and Section 1071 data collection
15   and reporting requirements presented parallel operational and regulatory challenges, the Bureau
16   believed that the Section 1071 rulemaking would benefit from following the HMDA rulemaking.
17   In addition, the Bureau planned to leverage the modernized technology it built for the HMDA
18   data collection to support the Section 1071 data collection as well, which would ease reporting
19   by financial institutions. See, e.g., The Semi-Annual Report of the Bureau of Consumer Financial
20   Protection: Hearing Before the H. Comm. on Financial Services, 114th Cong. 13 (Sept. 29,
21   2015) (Serial No. 114-52) (Statement of Hon. Richard Cordray, Director, Consumer Financial
22   Protection Bureau); The Semi-Annual Report of the Bureau of Consumer Financial Protection:
23   Hearing Before the H. Comm. on Financial Services, 114th Cong. 22-23 (Mar. 3, 2015) (Serial
24   No. 114-6) (Statement of Hon. Richard Cordray, Director, Consumer Financial Protection
25   Bureau).
26          21. The Bureau accordingly proceeded with the regulatory and operational efforts to
27   implement the HMDA amendments before turning its attention to Section 1071. The Bureau
28   issued a final rule implementing the HMDA amendments in October 2015. See 80 Fed. Reg.

     DECLARATION OF DAVID SILBERMAN                  5                 Case No.: 4:19-cv-02572-JSW
             Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 7 of 8




1    66128. Most of that rule was scheduled to take effect with respect to mortgage transactions in
2    2018 for which HMDA data must be reported between January 1 and February 28, 2019.
3           22. After completing the HMDA rulemaking towards the end of 2015, the Bureau turned
4    to the Section 1071 rulemaking. The Bureau created an Office of Small Business Lending
5    Markets within RMR and recruited the subject matter experts needed to help lead the Section
6    1071 rulemaking.
7           23. Starting in May 2016, the Office of Small Business Lending Markets, along with
8    colleagues from offices across the Bureau, began intensive stakeholder engagement, holding
9    over 100 meetings with lenders, trade associations, small business organizations, community
10   groups, and other regulators.
11          24. In May 2017, the Bureau released a white paper summarizing the results of the
12   Bureau’s preliminary research on publicly available data on the small business financing market.
13   Among other things, the white paper explored the wide variety of definitions used to identify
14   small businesses, highlighted that nearly all minority-owned and women-owned businesses are
15   small businesses, surveyed the various financing products offered to small businesses by a wide
16   range of institutions, and noted the significant role played by smaller banks in lending to small
17   businesses and the increasing market share of alternative online lenders. See Declaration of
18   Jeffrey Dubner, ECF No. 42-2 (Dubner Decl.), Ex. 1.
19          25. In May 2017, the Bureau also published a request for information (RFI) to inform the
20   1071 rulemaking project. The RFI sought comment on: the definition of small business; the data
21   points to be collected; the financial institutions that engage in business lending; small businesses’
22   access to credit and the financial products that are offered to small businesses; and the privacy
23   and confidentiality interests of applicants, borrowers, and financial institutions. See 82 Fed. Reg.
24   22318 (May 15, 2017).
25          26. The Bureau held a field hearing in May 2017 to publicize these efforts and obtain
26   stakeholder input. At the field hearing, then-Director Cordray emphasized that in preparation for
27   the 1071 rulemaking project, the Bureau had “been building an outstanding team of experts in
28   small business lending,” and that the Bureau’s supervisory examinations of small business

     DECLARATION OF DAVID SILBERMAN                   6                  Case No.: 4:19-cv-02572-JSW
Case 4:19-cv-02572-JSW Document 44-2 Filed 11/08/19 Page 8 of 8
